Exhibit 99.1 For Immediate Release YOUBET.COM REPORTS RESULTS FOR THE THREE AND NINE- MONTH PERIODS ENDED SEPTEMBER 30, 2009 Burbank, CA, November 11, 2009 – Youbet.com, Inc. (NASDAQ: UBET) today announced results for the three and nine-month periods ended September 30, 2009.For the third quarter 2009, diluted earnings per share were $0.02, versus diluted earnings per share of $0.06 in the prior-year period.Third quarter 2009 results included a previously announced one-time non-cash charge of $0.3 million associated with accrual adjustments related to the Youbet player rewards program, Youbet Advantage.Excluding the one-time charge, third quarter 2009 diluted earnings per share would have been $0.03.The following table sets forth certain operating data, income (loss) per share data and Youbet Express handle for the three and nine-month periods ended September 30, 2009 and 2008. (in 000's, except per share amounts) Three months ended September 30, Nine months ended September 30, 2009 2008 Change 2009 2008 Change Total revenue $ 27,876 $ 29,318 $ (1,442 ) $ 86,107 $ 83,068 $ 3,039 Gross profit (1) 9,299 11,187 (1,888 ) 28,855 32,451 (3,596 ) Income from continuing operations 878 2,802 (1,924 ) 3,168 6,215 (3,047 ) Income (loss) from discontinued operations (2) - (120 ) 120 (18 ) (743 ) 725 Net income $ 878 $ 2,682 $ (1,804 ) $ 3,150 $ 5,472 $ (2,322 ) Diluted income (loss) per share 2009 2008 Change 2009 2008 Change Income from continuing operations $ 0.02 $ 0.07 $ (0.05 ) $ 0.07 $ 0.15 $ (0.08 ) Income (loss) from discontinued operations 0.00 (0.01 ) $ 0.01 0.00 (0.02 ) 0.02 Net income per common share $ 0.02 $ 0.06 $ (0.04 ) $ 0.07 $ 0.13 $ (0.06 ) Youbet Express handle $ 121,254 $ 121,675 $ (421 ) $ 373,683 $ 330,920 $ 42,763 (1) Gross profit is total revenues less track fees, licensing fees, contract costs, equipment costs and network operations, each as calculated in accordance with accounting principles generally accepted in the United States (GAAP) and as presented on the condensed consolidated statements of operations included with this release. (2) Effective February 15, 2008, Youbet ceased operations at International Racing Group (IRG), and accordingly, has accounted for such operations retroactively as discontinued operations. “In spite of the continued weakness in the economy, we are encouraged by several key long term growth metrics including a 14% year-over-year increase in new customer acquisition – delivered through our highly efficient ROI-based acquisition channels – coupled with a 6% year-over-year increase in the average number of active weekly wagerers on the platform,” said Youbet President and Chief Executive Officer David Goldberg.“In a market where content is now essentially ubiquitous, we believe the experience and service Youbet delivers is the difference that retains players and sets us apart from the competition.These positive factors allowed the company to deliver handle figures on par with the prior-year quarter, despite an overall industry handle decline of 10% during the quarter. In addition to the weak economy, the availability of certain key tracks on additional ADW platforms in the quarter contributed to downward pressure on player handle, which declined an average of 6% on a per player basis.However, we believe that over the long-term, increases in new and active customer accounts should position the company well when the economy rebounds.” Mr.
